Citation Nr: 0940935	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral 
metatarsus varus of the feet.

3.  Entitlement to service connection for a headache 
disability.

4.  Entitlement to service connection for a bilateral ankle 
disability.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to an initial compensable evaluation for left 
ear hearing loss disability.

7.  Entitlement to an initial compensable evaluation for 
chronic proteinuria.

8.  Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux disease 
(GERD).

9.  Entitlement to an initial compensable evaluation for a 
bilateral knee disability.

10.  Entitlement to a higher increased evaluation for 
levoscoliosis of the lumbar spine, evaluated as 
noncompensably disabling prior to February 5, 2009 and as 10 
percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to January 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The instant appeal was remanded by the Board for additional 
development in March 2008.  

The issues of entitlement to service connection for headache 
disability, bilateral ankle disability and PTSD, as well as 
the claims of entitlement to higher evaluations for chronic 
proteinuria, hiatal hernia with GERD, bilateral knee 
disability, and levoscoliosis of the lumbar spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one 
year of discharge, and has not been shown to be related to 
service.

2.  Metatarsus varus of the bilateral feet is shown to be a 
developmental defect; there is no showing of superimposed 
disease or injury.

3.  Left ear hearing loss is manifested by Level II hearing 
loss in the left ear.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Metatarsus varus was not incurred in or aggravated during 
service.  38 U.S.C.A. §§  1110, 1131, (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  The criteria for a compensable evaluation for left ear 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in February 2004 discussed the evidence 
necessary to support a claim of entitlement to service 
connection.  The evidence of record was listed, and the 
Veteran was told how VA would assist him in obtaining 
additional relevant evidence.

A letter dated in July 2008 also discussed the evidence 
necessary to support a claim of entitlement to service 
connection.  It additionally discussed the manner in which VA 
determines disability ratings and effective dates, and 
invited the Veteran to submit evidence showing that his 
service-connected disabilities had worsened.  The evidence of 
record was listed, and the Veteran was invited to submit or 
identify relevant evidence.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Regarding the increased rating claim for consideration, such 
claim stemmed from an initial rating assignment.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for this issue.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination was conducted 
prior to the initial adjudication of the Veteran's claim.  A 
VA audiological examination was carried out in February 2009.  
The Board finds that the VA examinations were adequate, in 
that they were conducted by neutral, skilled providers who 
reviewed the Veteran's history and discussed relevant 
findings.  Records have been obtained from the Social 
Security Administration.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service Connection

As an initial matter, the Board notes that the record does 
not reflect the Veteran's participation in combat.  
Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 
2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service incurrence or aggravation of certain chronic diseases 
may be presumed if they are manifested to a compensable 
degree within a year of a Veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

	Hypertension

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
hypertension.  On airborne physical examination in September 
1996, the Veteran's blood pressure was 132/86.  The summary 
of defects and diagnosis did not include hypertension.  The 
Veteran was determined to be qualified for airborne service.

In his October 2002 claim, the Veteran stated that during 
routine checks he had been told on several occasions to watch 
his blood pressure because it was high.  

A VA fee basis examination was conducted in November 2002, 
prior to the Veteran's release from active duty.  The Veteran 
reported that over the previous few months he had been told 
that his blood pressure was high.  He denied having been 
prescribed medication and stated that he was not aware of any 
complication due to the condition.  The examiner indicated 
that current readings were within normal limits and that 
there was no indication of any complications from 
hypertension.  He concluded that the Veteran was 
normotensive.

In an August 2004 medical history, the Veteran indicated that 
he had high blood pressure, with an onset date in 2001.

The report of an August 2004 physical examination carried out 
for the Georgia Bureau of Disability Adjudication Services 
reflects a blood pressure reading of 152/99.  Hypertension 
was not included in the diagnoses.

A VA treatment record dated in January 2007 indicates that 
one month previously the Veteran's blood pressure had been 
high.  Hypertension was assessed, and the Veteran was started 
on medication.  Prior to this date, the VA treatment records 
do not reflect a diagnosis of hypertension.

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection for 
hypertension is not warranted.  In this regard, the Board 
notes that the record reveals no evidence showing 
hypertension in service or within one year of discharge.  The 
Veteran was normotensive on VA examination in November 2002, 
prior to his discharge from service.   Moreover, records of 
treatment following service do not reflect a diagnosis of 
hypertension until January 2007, four years following the 
Veteran's discharge from service.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service or to a service connected 
disability.  While the record demonstrates a current 
diagnosis of hypertension, it does not contain reliable 
evidence which relates this diagnosis to service.  The Board 
finds that the negative record during service, at service 
discharge, and for years following service is more probative 
than the Veteran's more recent statements regarding onset of 
this disability.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

The Veteran has reported that elevated blood pressure 
readings occurred in the months prior to his November 2002 VA 
examination.   The Board is aware that a layman is competent 
to report that he experienced symptoms.  However, the 
treatment records tend to establish no diagnosis or finding 
of hypertension in service, and do not reflect such a 
diagnosis until years following service.  In essence, the 
record demonstrates a post service onset of hypertension 
rather than an in-service onset.  The Board notes that the 
Veteran has asserted that he has had hypertension since 
service.  He is competent to report symptomatology and when 
it occurred.  The Court has noted that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, the Court has also noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, the Veteran 
has stated only that he was told of elevated blood pressure 
readings in service, and that he should watch his blood 
pressure.  He has not, in fact, described any related 
symptoms or complications in service.  Moreover, a layman's 
account of what a medical provider purportedly said does not 
constitute competent evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

In this case, the contemporaneous records show that the 
Veteran's blood pressure was normal in November 2002 and are 
silent for any diagnosis or complaint referable to 
hypertension for years following service discharge.  The 
normal finding on examination in November 2002 tends to 
refute an assertion of continuity.  The absence of 
confirmatory evidence in proximity to separation tends to 
support the normal finding in November 2002.  Far more 
probative as to the existence of hypertension at service 
discharge is the observation of a medical professional rather 
than that of a layman.  In summary, the record demonstrates a 
remote, post-service onset of hypertension, and that such is 
not attributable to service.  The Board finds that the 
negative evidence, to include the normal separation 
examination, is far more probative than the Veteran's remote 
post service assertions regarding in-service onset.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.

	Metatarsus Varus of the Bilateral Feet 

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
feet.  On airborne physical examination in September 1996, 
the Veteran's feet were found to be clinically normal.  

On VA fee basis examination in November 2002, the Veteran's 
feet were normal in outline and symmetric in form and 
function.  There was no heat, redness, tenderness, or lack of 
stability or endurance.  There were no calluses to indicate 
unusual pressure points.  There was no valgus deviation.  
Movement was not compromised.  Weight bearing alignment of 
the Achilles tendon was good.  X-rays revealed mild 
metatarsus varus.  The examiner stated that such was 
considered developmental.  

Treatment records pertaining to the period immediately 
following service are silent with respect to any diagnosis or 
abnormal finding regarding the Veteran's feet.  In February 
2004 the Veteran reported pain, stiffness, and chronic 
swelling in his ankles and feet.  

The Board has carefully considered the foregoing, and finds 
that for reasons that follow, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for this claimed foot disability.  

The disorder at issue, identified as mild metatarsus varus 
has been noted to be developmental.  As such, it is not a 
condition for which service connection may normally be 
granted on a causal basis.  Indeed, congenital or 
developmental abnormalities are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).  

An exception to this general rule is that service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993)).  VA's General Counsel has explained 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin, as 
long as the evidence as a whole establishes that the familial 
conditions in question were incurred or aggravated during 
service within the meaning of VA laws and regulations.  VA's 
General Counsel has also expressly stated that the terms 
"disease" and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

The evidence in this case fails to establish that there is 
any superimposed disease or injury.  In this regard, the 
Board notes that the only complaints referable to the 
Veteran's feet on VA examination in November 2002 regarded 
deep sores between his toes.  He had no complaints referable 
to foot pain during service.  Rather, the service treatment 
records reflect no related disease or disability of the feet.  
The first finding of metatarsus varus dates to the November 
2002 VA examination.  The Board notes that at that time, 
bunions were also assessed and service connection was granted 
for bunions in the January 2003 rating decision.  The records 
are otherwise silent regarding complaints or findings related 
to the finding of metatarsus varus.  As such, the Board must 
conclude that there is no superimposed disease or injury.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against service connection for metatarsus 
varus.

Evaluation of Left Ear Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2009).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
Veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test. The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I.  38 C.F.R. §§ 
3.383, 4.85(f).  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. § 
4.85(e).

On airborne examination in September 1996, audiometric 
testing revealed the following puretone thresholds:




HERTZ





1000
2000
3000
4000








Left

0
0
0
-5


On VA examination in November 2002, puretone thresholds were 
as follows:




HERTZ


Average


1000
2000
3000
4000








Left

25
25
30
70
37.5

The examiner stated that Maryland CNC word lists validated 
the puretone findings.  Speech recognition scores were 96 
percent bilaterally.

The Veteran underwent an additional VA examination in 
February 2009.  Puretone thresholds were as follows:




HERTZ


Average


1000
2000
3000
4000








Left

10
20
30
65
31

The speech recognition score for the Veteran's left ear was 
88 percent.

When applying the regulation to the findings of the VA 
examinations, the result is a numeric designation of I for 
the findings of the November 2002 examination and a 
designation of II for the findings of the February 2009 
examination.  As noted, the Veteran's nonservice-connected 
right ear must be assigned a numeric designation of I.  A 
noncompensable evaluation results when those values are 
applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).  Thus, the record demonstrates that the schedular 
rating assigned by the RO is correct.

The Board has also considered whether the appellant has an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  
However, the evidence demonstrates that the appellant did not 
have a threshold of 55 decibels or more at the indicated 
frequencies or a puretone threshold of 30 or less at 1000 
Hertz and 70 or more at 2000 Hertz.  Therefore, the 
provisions of 38 C.F.R. § 4.86 are not applicable in this 
case.

Furthermore, the VA examiner in February 2009 appropriately 
considered the impact of the Veteran's left ear hearing loss 
on his daily life.  Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007).  For example, the Veteran explained that he 
had trouble understanding words when people talked on his 
left side.  
However, despite such considerations, the overall disability 
picture remains commensurate with the noncompensable 
evaluation throughout the rating period on appeal, for the 
reasons explained above.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

	
ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for metatarsus varus of the 
bilateral feet is denied.

Entitlement to a compensable evaluation for left ear hearing 
loss disability is denied.




REMAND

	Service Connection for Headaches

On VA examination in November 2002, prior to separation from 
service, the Veteran reported throbbing headaches occurring 
every two to three weeks, lasting for two to three hours.  He 
stated that he took Tylenol for relief.  He denied other 
associated symptoms.  The etiology of such headaches was not 
addressed by the examiner.

A private treatment record dated in April 2003 indicates the 
Veteran's report of severe headaches.  Progress notes by 
T.S., D.O. indicate a diagnosis of cephalagia in April 2003.  
The Veteran was prescribed medication for the headaches.  

A March 2004 VA treatment record reflects the Veteran's 
report of daily headaches.  He reported that their severity 
was 7/10.  An assessment of headaches is also indicated in a 
July 2007 VA treatment record.

In light of the Veteran's continued complaints and treatment 
for headaches, the Board finds that an examination is 
necessary to determine the nature and etiology of this 
claimed disability.

	Service Connection for Bilateral Ankle Disability & PTSD

A January 2003 rating action denied service connection for a 
bilateral ankle disability.  The notification letter was 
issued February 20, 2003.  A communication from the Veteran 
received by the RO on February 19, 2004, is entitled "notice 
of disagreement" and references, among other things, 
swelling in the ankles.  Such letter is fairly construed as a 
notice of disagreement under 38 C.F.R. § 20.201.  The 
evidence of record does not reflect that a statement of the 
case (SOC) has been issued pursuant to 38 C.F.R. § 19.26.  
(The RO did issue another rating decision, analyzing the 
issue as whether new and material evidence had been received 
to reopen the claim- however, in light of the procedural 
history set forth above, such characterization is deemed 
incorrect and a statement of the case is owed to the 
Veteran).

A January 2005 rating action denied entitlement to service 
connection for PTSD.  A statement received from the Veteran 
the following month requested reconsideration of the decision 
on his PTSD claim.  This is found to constitute a notice of 
disagreement, again necessitating the issuance of an SOC.

In these cases, the Court has indicated that the proper 
action is to REMAND the issue to the RO for appropriate 
action. See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

	Evaluation of Proteinuria

The Veteran is currently in receipt of a noncompensable 
evaluation for chronic proteinuria, pursuant to 38 C.F.R. § 
4.115b, Diagnostic Code 7502.  Under this criteria, the rater 
is instructed to evaluate the disability as renal 
dysfunction.  Id.  A noncompensable evaluation is warranted 
for renal dysfunction with albumin and casts with a history 
of acute nephritis; or, when hypertension is noncompensable 
under Diagnostic Code 7101.  A 30 percent evaluation is 
warranted with albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  38 C.F.R. § 4.115a.  

The Board notes that the Veteran currently carries a 
diagnosis of hypertension.  It is unclear whether his 
hypertension is related to the service-connected proteinuria.  
This question must be addressed.

Moreover, following his February 2009 VA examinations, the 
Veteran submitted a written statement in July 2009 disputing 
the examination reports.  He stated that he urinated 
countless times during the day and five to six times at 
night.  He also stated that he had erectile dysfunction and 
hypertension, as well as chronic swelling in his face, hands, 
and feet.  In light of the inconsistencies between the 
Veteran's currently reported symptoms and what is reflected 
in the examination report, the Board has determined that an 
additional examination should be carried out to determine the 
severity of the Veteran's chronic proteinuria.

	Evaluation of Hiatal Hernia with GERD

The Veteran is presently in receipt of a 10 percent 
evaluation for hiatal hernia with GERD, pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 for hiatal hernia.  This 
criteria provides a 10 percent evaluation when the evidence 
shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted when there is persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

The rating schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of 
the impairment resulting from gastrointestinal disorders.  
Although Diagnostic Code 7307 (Gastritis) does not provide 
measurements related to nutritional status, such as anemia 
and weight loss, many of the other Diagnostic Codes 
pertaining to disorders of the digestive system do contain 
these measuring criteria.  The provisions of 38 C.F.R. § 
4.113 contain the explanation that diseases of the digestive 
system often produce a common disability picture 
characterized by abdominal distress or pain, anemia, and 
disturbances in nutrition.

As noted above, in July 2009 the Veteran submitted a 
statement disputing the February 2009 examination reports.  
Specifically, he stated that his weight fluctuated and that 
the previous month he was down to 205 from 220 pounds.  He 
also stated that he did not deny bowel difficulty during the 
examination, noting that his bowels were often loose and 
watery.  He also stated the he did have constant arm and 
shoulder pain and that he suffered from constant nausea, 
vomiting, and regurgitation.  In light of these reported 
symptoms, the Board finds that an additional examination is 
warranted.
	
	Evaluation of Knee Disability and Levoscoliosis of the 
Lumbar Spine

The evidence added to the record following the Board's remand 
in March 2008 includes treatment reports suggesting worsening 
of the Veteran's knee symptomatology.  Moreover, the Veteran 
stated in July 2009 that his knees were unstable and would 
give out.  As such, an additional examination should be 
conducted to determine the severity of this disability.

Regarding the Veteran's lumbar spine disability, the February 
2009 examiner stated that the Veteran complained of pain on 
range of motion testing, and that such would suggest some 
weakness.  He also stated that pain and the main functional 
impact.  He did not, however, indicate the point at which 
pain began, and this is not evident from review of the 
examination report.  Without this information, the 
examination report is not sufficient for the purpose of 
rating the Veteran's lumbar spine disability.  

Moreover, the Veteran asserted in July 2009 that he did in 
fact have incapacitating episodes and that he had difficulty 
getting out of bed most days.  These assertions are in direct 
dispute with the examination report and must be addressed.  
Accordingly, an additional examination is warranted.

In light of the above discussion, the Board has determined 
that additional development is required.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to address the nature and 
etiology of his claimed headaches.  All 
necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  The claims file and a copy of 
this remand should be provided to the 
examiner for review.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
claimed headache disability is related to 
any disease or injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his chronic proteinuria.  All necessary 
testing should be carried out in 
conjunction with this examination, the 
results of which should be reported in 
detail.  The claims file and a copy of 
this remand should be provided to the 
examiner for review.

The examiner should identify all 
manifestations of the Veteran's chronic 
proteinuria and indicate whether 
hypertension or claimed swelling of the 
face, hands, and feet are related to this 
service-connected disability.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  Schedule the Veteran for a VA 
examination to determine the severity of 
his hiatal hernia with GERD.  All 
necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  The claims file and a copy of 
this remand should be provided to the 
examiner for review.  

The examiner should specifically state 
whether this disability involves 
recurrent epigastric distress with 
dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain.  The examiner should also 
include a discussion of whether it is 
productive of considerable impairment of 
health.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

4.  Schedule the Veteran for a VA 
examination to determine the severity of 
his bilateral knee and low back 
disabilities.  All necessary testing 
should be carried out in conjunction with 
this examination, the results of which 
should be reported in detail.  The claims 
file and a copy of this remand should be 
provided to the examiner for review.  

The results of range of motion testing 
should be reported, and any excursion of 
motion accompanied by pain should be 
specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should note at what point pain 
or any other factor limits motion.

Regarding the Veteran's knee disability, 
the examiner should state whether there 
is instability, and if so, whether it is 
slight, moderate, or severe.  

With respect to the Veteran's back 
disability, the examiner should identify 
the nature and extent of any neurologic 
symptomatology.  The examiner should also 
determine the frequency and duration of 
any incapacitating episodes (defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician), 
if any, resulting from the service-
connected low back disability.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

5.  Readjudicate the Veteran's claims, 
including the issuance of an SOC on the 
issues of entitlement to service 
connection for a bilateral ankle 
disability and for PTSD, with application 
of all appropriate laws, regulations, and 
case law, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.  
Regarding the ankle and PTSD claims, the 
Veteran should be advised of the need to 
submit a substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


